People v Irby (2018 NY Slip Op 00642)





People v Irby


2018 NY Slip Op 00642


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


6 KA 16-00487

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMICHAEL A. IRBY, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


RAYMOND P. KOT, II, WILLIAMSVILLE, FOR DEFENDANT-APPELLANT. 
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered July 1, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Irby ([appeal No. 1] — AD3d — [Feb. 2, 2018] [4th Dept 2018]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court